ORDER
PER CURIAM
Keith Anderson (“Defendant”) appeals from judgment upon his conviction after a jury trial on four counts of child molestation in the first degree (in violation of Section 566.0671) and one count of attempted victim tampering (in violation of Section 575.270). The trial court sentenced Defendant to a total of eight years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all farther statutory references are to RSMo 2000 as amended.